Name: 96/634/EC: Commission Decision of 25 October 1996 amending the list of declining industrial areas concerned by Objective 2 as defined by Council Regulation (EEC) No 2052/88
 Type: Decision_ENTSCHEID
 Subject Matter: EU institutions and European civil service;  economic policy;  EU finance;  regions and regional policy;  industrial structures and policy;  regions of EU Member States
 Date Published: 1996-11-06

 Avis juridique important|31996D063496/634/EC: Commission Decision of 25 October 1996 amending the list of declining industrial areas concerned by Objective 2 as defined by Council Regulation (EEC) No 2052/88 Official Journal L 284 , 06/11/1996 P. 0019 - 0019COMMISSION DECISION of 25 October 1996 amending the list of declining industrial areas concerned by Objective 2 as defined by Council Regulation (EEC) No 2052/88 (96/634/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), as amended by Regulation (EEC) No 2081/93 (2), and in particular Article 9 (3) thereof,Whereas a clerical error has crept into the Commission Decision 94/169/EC (3) with regard to the name of an industrial area eligible under Objective 2,HAS ADOPTED THIS DECISION:Article 1 The initial list of declining industrial areas concerned by Objective 2 established on the basis of Article 9 (3) of Regulation (EEC) No 2052/88 is hereby amended by replacing 'Am Staden` with 'Kaninchenberg` in the eligible area of the NUTS level III region of SaarbrÃ ¼cken, Stadtverband.Article 2 This Decision is addressed to the Member States.Done at Brussels, 25 October 1996.For the CommissionMonika WULF-MATHIESMember of the Commission(1) OJ No L 185, 15. 7. 1988, p. 9.(2) OJ No L 193, 31. 7. 1993, p. 5.(3) OJ No L 81, 24. 3. 1994, p. 1.